﻿183.	India recently accomplished a historic non-violent revolution. In a magnificent assertion of the indomitable human spirit, our people reaffirmed in March last their firm faith in a free and open society. Calculated efforts by forces of darkness and tyranny to destroy democracy were decisively defeated. The March revolution was clearly of far-reaching significance for our 600 million people. We are happy that its significance has been equally appreciated by freedom-loving people all over the world.
184.	Our people boldly upheld the basic principles, values and aspirations on which the United Nations was founded more than three decades ago, and regained their hard-won freedom and fundamental human rights. I have, therefore, great pleasure in bringing to the United Nations the greetings of our people and of reiterating, on their behalf, at this thirty-second session of the General Assembly, India's abiding faith in the United Nations as an instrument for maintaining global peace and security and for promoting orderly progress through co-operation among nations based on justice and equality.
185.	Our new Janata Government has been in office for barely six months. Nevertheless, much has already been achieved during this time. Basic human rights have been restored. The pall of fear that hung menacingly over our people has been lifted. Constitutional measures are being devised to ensure that democracy and fundamental freedoms can never be smothered again. But we are not going to rest content with this only. As solemnly affirmed by our Parliament on 22 July 1977, our people are determined to bring about by peaceful and legitimate methods  a socio-economic revolution, illuminated by democratic standards, vivified by socialist ideals and firmly founded on moral and spiritual values .
186.	I am a newcomer to the United Nations, but India is not, having been associated actively with the Organization from its very inception. For me, it is a great privilege to address this Assembly. Indeed, as one who has been a  parliamentarian in my own country for two decades and more, I feel a special sense of exhilaration in attending this assembly of nations for the first time.
187.	What has added to my pleasure is to have in the Chair, Mr. President, the representative of a country which, together with India, was one of the founders of the non-aligned movement, and with which we have firm bonds of friendship. I extend to you, Mr. President, the cordial felicitations of my Government and myself on your unanimous election as President of the thirty-second General Assembly. Your election is as much a tribute to your personal eminence and wide diplomatic experience as to Yugoslavia and the role it has been playing in strengthening the forces of peace and stability. We assure you of our fullest co-operation in the discharge of your responsibilities.
188.	I also take this opportunity to pay a warm tribute to the outgoing President, Ambassador Hamilton Shirley Amerasinghe, the representative of our close neighbour, Sri Lanka, for steering the thirty-first session with great tact and ability.
189.	May I also join the other delegations in paying my sincere tribute to our Secretary-General, Mr. Kurt Waldheim, who brings to his heavy responsibilities wisdom, patience and a deep commitment to the United Nations and its role in the promotion of international understanding and global well-being.
190.	I should, moreover, like to compliment Mr. Waldheim for his thought-provoking report to the Assembly in which he has candidly drawn attention to the challenging tasks that lie ahead. The United Nations, he has pointed out,  presents unrivalled opportunities  and  is still to some extent, an Organization in search of its identity and its true role .
191.	The Janata Government stands firmly for peace, non-alignment and friendship with all countries. These policies have always represented India's national consensus and tradition. Non-alignment is a projection of national sovereignty in international relations. Its essence is not neutrality but freedom, which is the natural consequence of the struggle for the liberation of our nation from colonial rule and the liberation of the human spirit from subjugation and oppression. We believe in the true independence of nation-States and their freedom to pursue policies in their best national interests, and to judge every issue on its merit.
192.	The new Government took the earliest opportunity, on assuming office, to declare its resolve not only to continue non-alignment but in fact to restore to the policy its original positive thrust. It is a matter of some satisfaction that our stress on genuine non-alignment and our decision to pursue the policy with vigour and dynamism has been understood and appreciated in its proper perspective.
193.	The vision of Vasudhaiva Kutumbakum is an old one. We in India have all along believed in the concept of the world as one family. After many trials and tribulations there are prospects of realizing the dream in the shape of the United Nations which has reached near universality in its membership representing 4,000 million people of diverse races, colours and creeds. However, the United Nations should not function merely as a conclave of governmental delegations. We must see how this assembly of nations can be transformed into a parliament of man, representing the collective conscience and will of humanity.
194.	The United Nations Charter was a pledge not just by nations or for nations. It was a declaration on behalf of the peoples of the world to save succeeding generations from the scourge of war and, what is more, to build a new world order in true freedom,
195.	My thoughts are not in terms of the might and majesty of nations. Much more important to me are the dignity and demands of the common man. Our successes and failures should be judged ultimately by one yardstick alone: whether we are working towards social justice and dignity for all peoples, indeed for every man, woman and child. For its success the United Nations must become the effective voice of all humanity and a dynamic forum for collective action and co-operation based on interdependence between nations.
196.	Our own history and political experience have taught us that the real sanction, indeed the ultimate power, rests in the will and response of the people, not in governments. Thirty years ago under the leadership of Mahatma Gandhi our people courageously fought the might of a great imperial Power and ended its domination over India without resort to arms. Earlier this year our people successfully frustrated attempts by a self-seeking regime to deprive them of their fundamental freedoms.
197.	What came to pass took many friends abroad by surprise. But to me the great political courage shown by the people came from our ethos and tradition. The individual in India has always been given the pivotal place in our religious and philosophic tradition. Our scriptures and epics have all along made one central point: the cosmos and creation hinge on the individual and his fulfilment.
198.	We have accepted all along that divinity may have many forms. Everyone in India is therefore free to pursue his own path to salvation, irrespective of birth or belief. At the same time, however, our seers, in an unbroken line from ancient Vedic times to the present, have taught us compassion and tolerance towards our fellow man. Gandhi summed up the essence of this teaching in a favourite word: Antyodaya, which means  unto this last . This word, which he used time and again in his messages, signifies the concern which any society should have for the well-being of the poorest, the lowliest and the lost.
199.	I am, therefore,, convinced that our national as well as international politics must be constantly permeated with the thought of man, his happiness and well-being, and his essential unity with fellow beings. I am not thinking of man in the abstract, in whose name tyranny has been perpetrated down the ages. What I have in mind is man of flesh and blood. Our central concern must be his joys and sorrows, his hopes and aspirations.
200.	We stand for peace—a warm, living peace—which is the bedrock of all our efforts. Peace, however, is not just the absence of war. The tenuous fabric of world peace could be torn asunder any time. Peace can be secured only by collective effort to end the exploitation and domination of one people over another and by eliminating glaring inequalities and imbalances between nations, and in the rights and opportunities for the world's peoples.
201.	Each nation-State has, no doubt, to preserve and promote its national interests. But no country can live in isolation within the four corners of its frontiers. We have to recognize the inevitability of global interdependence for promoting human welfare and happiness in every part of the world. And interdependence  demands that we should all look beyond our national horizons and display a spirit of accommodation and sacrifice in order to share with the rest of mankind the fruits of progress and prosperity.
202.	The world has come a long way since India launched its national liberation movement against colonialism and imperialism. As an Asian country, we watched with anguish the enormity of the suffering and sacrifice of the brave Vietnamese people in their long struggle for national liberation. Their ultimate success is a shining tribute to the might and power of the human spirit and its indomitable resistance to subjugation.
203.	We are happy that the United Nations has rightly and properly mounted an international operation to provide assistance for the reconstruction of Viet Nam and for the rehabilitation of its people, as task in which my country is extending its full co-operation.
204.	It is with a feeling of great joy that we welcome the entry of the Socialist Republic of Viet Nam into the United Nations. We also extend a cordial welcome to a new African State, the Republic of Djibouti. The entry of these two countries into the United Nations has taken this Organization one step closer to its goal of universality. We have friendly ties with both countries and look forward to working with them in closest co-operation.
205.	We mourn the passing of Archbishop Makarios, the President of Cyprus, and pay our homage to his memory. The late Archbishop was a world statesman and one of the founding fathers of the non-aligned movement. He was the chief architect of the independence of Cyprus and its struggle to preserve its identity.
206.	The agenda before the Assembly is one covering a multitude of problems of current concern to the world. May I spotlight only a few specific issues which are of great importance and urgency and must take priority in our collective deliberations.
207.	Foremost among these problems is the momentous and agonizing struggle for human rights and freedom in southern Africa. India has always been opposed to unnecessary bloodshed and violence in national affairs and interstate relations. It stands for non-violence and for resolving conflicts along the path of peace and negotiations. Even during the dark period of foreign subjugation, India adhered to certain basic principles:  steadfast opposition to colonial oppression and total rejection of any form of racialism and suppression of human rights. India's dedication to these principles is even deeper today.
324
208.	The challenge in Africa is clear: whether a people have the inalienable right to live in dignity and freedom or whether a racist minority can be allowed to perpetuate injustice and oppression over the vast majority. There is no question that all forms of racialism must be eradicated, root and branch. Apartheid must go. Its continuance is a blot on humanity and a grave reflection on the United Nations.
209.	India would like to see the problem of Zimbabwe resolved at the earliest possible moment through peaceful means. It has thus welcomed the positive elements in the recent Anglo-United States initiative taken towards the establishment of genuine majority rule within a time-bound framework. We hope that the Security Council resolution adopted recently on the subject, resolution 415 (1977), will lead to a ceasefire and eventually to a solution of the problem.
210.	Much will depend upon the willingness of the illegal Ian Smith regime to see reason and give up its arrogance and intransigence. Until the Smith regime is ousted from power and freedom is restored to the long-suffering people, we cannot expect the freedom fighters to lay down their arms. In the meantime, India reaffirms its support for, and solidarity with, the patriotic forces of Zimbabwe, who are valiantly fighting for the liberation of their country against heavy odds. If world opinion continues to be wilfully defied by Ian Smith in a desperate bid to cling to power, the United Nations will have to exercise all its authority to widen its mandatory sanctions against the illegal minority regime and its South African supporter. That alone would hasten its collapse and help to restore to the people of Zimbabwe their inalienable right to determine their own destiny.
211.	The authority, credibility and prestige of the United Nations face an equally stubborn challenge in Namibia, which has the status of an international Territory. If remains to be seen whether the efforts of the Western Powers can bring about the withdrawal of South Africa from Namibia so that the resolutions of the United Nations may be implemented. We condemn South Africa for its decision to integrate Walvis Bay, a part of Namibia, with the Cape Province. We also condemn South Africa for its reported plans to use a part of Namibian territory for nuclear testing.
212.	We stand by the South West Africa People's Organization and urge all nations to recognize its representative character. We cannot expect the people of Namibia not to resort to armed struggle if that is the only means left to them to achieve their goal of independence. However, the issue cannot be left to be resolved only by the efforts and struggle of that Organization. The United Nations has a collective and direct responsibility. It has by no means exhausted its capacity to discipline the South African regime into total withdrawal from Namibia.
213.	While in southern Africa we face colonialism and racialism at its worst, in west Asia there remains an even more explosive threat to international peace. Here, too, some basic principles are involved, First, no one can be permitted to enjoy the fruits of aggression. Secondly, no people can be denied their inalienable right to their homeland. Thirdly, all border disputes should be resolved by negotiation and not by force.
214.	There can thus be no recognition of the territories illegally occupied by Israel through the use of force and aggression, and they must be vacated. At the same time the Arab people of Palestine who have been forcibly evicted from their hearths and homes must be enabled to exercise their inalienable right to return to their land. All peoples and States in the region have the right to live in peace and harmony with their neighbours. That is an essential prerequisite for a durable solution to the problems of the region.
215.	The United Nations must also reject and repudiate the recent efforts by Israel to alter further the demographic character of the territories occupied through new settlements on the West Bank and in Gaza. Unless resolved satisfactorily and in good time, the problem would have disastrous repercussions far beyond the region. There is clearly urgent need to reconvene the Geneva Conference, with the participation of the Palestine Liberation Organization in it.
216.	The situation in Cyprus remains unresolved. We still hope that bicommunal talks may be resumed and a solution will be found which is consistent with the territorial integrity, sovereignty and non-aligned status of the Republic of Cyprus.
217.	Economic issues are an increasingly vital dimension of international relations. The concept of a new international economic order based on equality and justice has already been accepted by the world community. We must now move forward to its early realization so that men and women everywhere may look forward to more just and equitable opportunities and rewards for their labours.
218.	I mentioned earlier the challenge and paradox of how to balance national responsibilities with the imperatives of unavoidable international co-operation. After over 30 years with the United Nations we recognize, better than before, that no nation or group of nations can become islands of prosperity in an ocean of poverty. The discussions on international economic relations have been going on for more than two decades. Even the modest targets set for the current Second United Nations Development Decade have been either disregarded or diluted. The transfer of resources and technology has never been sufficient to correct the accentuated disparities.
219.	All these problems were vividly explained and projected in the Conference on International Economic Cooperation, which ended in Paris this year. In the 18 months of long deliberations some progress WAS made, but results were deeply disappointing. A special fund is to be set up and some commitment to fulfil the allocation of overseas development aid has been reaffirmed. But the major problems of transfer of resources-and technology and relief from the burden of debt remain. The common fund within the Integrated Programme for Commodities has been agreed to in principle but remains to be realized in practice.
220.	Arguments and theories are being put forward which do not show sufficient appreciation of the grave crisis confronting the developing countries. Perhaps that is due to the preoccupation of the developed nations with their own problems and difficulties. In many cases, what is being given by one hand is being taken away by the other.
221.	It is claimed that modern science and technology have- the means of removing poverty and spreading the benefits of progress to the v/hole world. The fact, however, remains that the non-availability of the right type of technology for the developing countries is only accentuating the disparities between the rich and the poor. International commerce has undoubtedly multiplied in the post-war decades. But the advantage from its manifold increase has contributed mainly to the material progress and higher standards of living in the developed world.
222.	The problems of the easing of trade barriers for the developing countries and protection of remunerative prices for their exports remain more or less where they were following the energy crisis. The problem of oil-importing developing countries is so serious that they can look forward to nothing but mounting debts for survival.
223.	We recognize that developed nations have their own internal social and economic problems. But they need to lift their perspectives and policies beyond immediate and narrow national concerns. One could ask, Would it not be economically sound to facilitate a significant flow of financial and technological capabilities from the developed to the developing world as an enlightened answer to structural problem? for their own economies? An increase in the purchasing power of 3,000 million people inhabiting the developing countries could well provide an answer to the problems of unemployment and economic dislocation in the affluent world.
224.	India has participated with vigour and sincerity in all the deliberations of the world community, not in a sprit of confrontation, but in the recognition that the world economic malaise requires a new sense of international interdependence.
225.	In this regard I venture to suggest an approach which was suggested many decades ago by Mahatma Gandhi. He was indeed a universal man. Only two days ago we celebrated the one hundred and eighth anniversary of his birth. He had a clear perception of the world economic order based on certain principles which, in my opinion, may be summed up as follows.
226.	First, all peoples have a right to the satisfaction of their primary needs, irrespective of the state of their economies, their levels of productivity, or their geographic location.
227.	Secondly, interdependence between nations must be without exploitation. Since there can be no genuine interdependence among unequals, action must be taken to correct this inequality.
228.	Thirdly, the developing countries must pursue paths of individual and collective self-reliance as part of their over-all strategy to secure the transfer or resources and technology from the developed world.
229.	Fourthly, despite their division into nation-States, the people of the world constitute one family. An integrated world economic order demands movement across frontiers, not only of goods, capital resources and technology, as at present, but even more so of people themselves.
230.	Fifthly, economic strategy should be directed towards the growth of employment rather than the growth of gross national product alone.
231.	Sixthly, there should be a world-wide movement against the extravagance of consumption, which tends to dehumanize and alienate man from his fellow-beings.
232.	Seventhly, the developing countries, no less than the developed world, must reduce the gap between their elite and their masses. An equitable world economic order can only be based on an equitable economic system within each nation.
233.	As the second most populous country in the world, the dimensions of our problems are immense. Our achievements are noteworthy, but challenging tasks lie ahead. As a country which has recently recommitted itself to the democratic path and the principle of rule by consent our tasks tend to become more complex.
234.	We have no magic wand or instant solutions to the myriad problems inherited from the near and the distant past. But we have reason to be optimistic and confident. In three decades of independence, the traditional genius of our people has enabled them to show their capacity to grasp the new opportunities offered by science and technology and to bend these modern tools of innovation and advancement to serve our own national needs.
235.	While recognizing the advantages of international co-operation, we have sought to depend largely on our own effort for national progress and economic self-reliance. Our new Government is in the process of setting itself new priorities and removing the distortions that have crept into our policies and planning. On the  economic front, we want to move away from the  growthmanship  and blind imitation of industrialized States towards integrated planning in which man is at the centre.
236.	We propose to concentrate more on the development of our rural areas, where an overwhelming proportion of our people live and will always belong. We do not seek affluence based on elitist consumption. Man must be judged by what he is, and not by what he has. We want to provide our jobless people with purposeful employment and fulfil the basic needs of the underprivileged masses. We seek to arrest, if not to reverse, the process of urbanization, which has become one of the biggest social and economic problems of the developing world—a subject on which Gandhi sounded a note of caution many decades ago.
237.	Even as India struggles for a better tomorrow, it has demonstrated its willingness to share the benefits of its economic and technological experience with other developing countries. Our professional and academic institutions have been providing training and instruction to thousands of students from other developing countries in diverse fields of social and economic development. We stand for increasing co-operation with other developing countries to mutual advantage, without in any way seeking exclusive advantage, either economic or political.
238.	India seeks friendship with all and dominance over none. The Janata Government has actively sought to build bridges of friendship, understanding and co-operation with all countries. Attention has been paid, first and foremost, to strengthening ties with our immediate neighbours. This is the message I sought to carry to Nepal, Burma and Afghanistan in my recent visits. We look forward to consolidating the process of normalization of relations with Pakistan, not only to ensure durable peace, but to promote beneficial bilateral co-operation.
239.	Four days ago, on 30 September, the representatives of India and Bangladesh initialed the text of an agreement on the Gang waters issue. It is a comprehensive understanding covering the short-term problem, and lays the foundation for a long-term solution to meet the optimum requirements of both countries.
240.	This problem has bedevilled the relations between us and our neighbour for 25 years. The agreement vindicates our faith that so complex a problem, affecting the economy and lives of millions of people of two neighbouring nations, could only be resolved in a spirit of shared sacrifice and mutual accommodation through sincerely motivated bilateral negotiations.
241.	Many political changes have taken place in the last year in South Asia. Even so, it is a tribute to the people that this area is today freer of tension than it has been for decades. If, indeed, South Asia can find a recipe for peace and co-operation, all of us with similar burdens can then devote greater attention to development and to constructive endeavour. In fact, it is in this context that we make the special plea that the area around us-the region enveloping the Indian Ocean-should be made free of great-Power rivalry and bases which can be used for aggressive actions. In the wider context, India welcomes the continuing search for detente—detente not only in Europe but everywhere—so that the benefits flowing from it can be enjoyed by all.
242.	Year after yea: scores of resolutions have been adopted at the United Nations calling for general and complete disarmament, in particular nuclear disarmament. The arms race, with the resulting arsenals of fearsome weapons, has reached such an alarming stage that the world is poised on the horns of a strange dilemma. We are told that nuclear weapons are necessary as a deterrent against war and that it is only the assurance of their use that constitutes the core of deterrence. ,we do not accept that thesis.
243.	We believe that nuclear weapons are dangerous whether they are in the possession of one country, some countries or many countries. We are not only against the proliferation of nuclear weapons, we are against nuclear weapons themselves. India has been consistently opposed to the acquisition and development of nuclear weapons. Indeed, India was the first country to plead at the United Nations more than 20 years ago for a ban on the testing of all nuclear weapons. The great Powers were not in a mood to listen to us at that time. When they were ready for it, they signed the partial test-ban Treaty. That was 14 years ago. The world rejoiced and believed that a comprehensive test-ban treaty was close at hand, but we are still waiting. More nuclear-weapons tests have been conducted since the partial test ban than prior to it. Weapon tests underground are being conducted even now. There has been no progress in nuclear disarmament.
244.	We are not a nuclear-weapon Power and have no intention of being one. The new Government has reiterated this position in unambiguous terms. Our Prime Minister, Mr. Moraiji Desai, has said that India would not go in for nuclear weapons even if all the other countries in the world did so. We did not sign the Treaty on the Non-Proliferation of Nuclear Weapons because it was a discriminatory and unequal Treaty. Nothing has happened since that Treaty was formulated nearly 10 years ago to change our view.
245.	India embarked upon a programme for the peaceful uses of nuclear energy nearly 25 years ago. We continue to be committed to it. We fully share the view that non- proliferation of nuclear weapons should not be confused with non-dissemination of nuclear technology. We shall oppose, as before, any moves or measures that would stand in the way of the peaceful utilization of nuclear energy. We shall also oppose moves or measures that are discriminatory in nature. At the same time we are prepared to co-operate whole-heartedly with other countries in discussing ways and means of putting an end to the danger of nuclear weapons.
246.	It is both urgent and necessary for the political mind to free itself of military logic and for the political will to assert the force of reason and reverse the nuclear arms race in the direction of nuclear disarmament. We trust that the discussions in the special session on disarmament to be held next year will identify the priorities in nuclear disarmament and help the formulation of a time-bound programme of realistic and concrete measures for disarmament without further delay.
247.	Already the establishment of the new international economic order is being delayed because of diversion of scarce resources to the futile arms race. World military expenditure is estimated to be more than $300 billion annually at current prices. Of this amount 90 per cent is accounted for by developed countries, which is equivalent to 20 times the official development assistance now given by them to developing countries. Even 5 per cent of the total expenditure incurred by the developed countries could vastly help the efforts of the developing countries to achieve many of their modest economic goals. Disarmament is thus vital not only to ensure peace and security but to promote speedy economic and social progress.
248.	A great deal undoubtedly remains to be done. We often complain of the lack of will or progress. However, there is no occasion for cynicism and despair. Despite our many disappointments the family of the United Nations has an impressive record of achievement. I would commend the work of the ILO, WHO, UNESCO, FAO, UNCTAD and many other bodies within the United Nations system. Given the required funds these bodies could do a lot more to alleviate human suffering and promote well-being. A case in point is the WHO efforts to eradicate malaria, which is again raising its ugly head: Its programme to eradicate this scourge from the globe is estimated to cost about $450 million—half of what is spent daily for military purposes- yet the programme is dragging for lack of funds.
249.	India is convinced of the necessity of supporting, strengthening and developing the United Nations as a universal Organization, not only for preserving peace among nation States and promoting respect for human rights, but also for fostering economic co-operation and harmonizing the actions of States. This is clearly a vital task facing the international community.
250.	In the final analysis, I return to my basic theme. The greatest task before us, which envelops all the issues confronting mankind, concerns the welfare of man, regardless of race, colour, creed or nationality. All our problems, the questions of war and peace, economic malaise and rapidly diminishing natural resources, must lead us to one conclusion: in our interdependent world each one of us is his brother's keeper.
251.	The single all-embracing item on our agenda is the future of man, and it will remain so in the years and decades to come. Man inherited, developed and still nurtures this good earth and is nourished by it. If we realize that his survival is inextricably linked with that of millions of others as never in the past, we shall reach the only answer to the requirement of our times: national sovereignty must adjust itself to international interdependence.
252.	On behalf of India I pledge before this Assembly that our country will never be found wanting in its resolve to share in the sacrifice for the ideals of one world and for the welfare and greater glory of man.
